Case 1:17-cr-00350-LAP Document 1098 Filed 01/30/19 Page 1 of 1

ALBERT Y. DAYAN so-oz K¢w card¢ns Rd.,# 902, K¢w cardens, N.v. 11415
Attorney at Law T¢l= (718)268-9400: Fax= ('ns) 268-9404

January 30, 2019

By ECF:

The Honorable Loretta A. Preska
United States District Judge
Southem District of New York
United States Courthouse

500 Pcarl Street

New York, New York 10007-l3l2

Re: United States v. Emil Sosunpy_
l7-Cr-00350-KBF

Dear Judge Preska:

l am the attorney for Emil Sosunov in the above referenced case and respectfully
submit this letter on behalf of the defendant

Your Honor, Mr. Sosunov’s Plca Hearing is schedule for l l:00 a.m. on Thursday,
January 3l, 2019. With no objection by the Govemment, defense counsel respectfully ask
the court’s permission to reschedule this Plea Hcaring from 'l`hursday. January 31, 20|9
to Wednesday, February 13 or Thursday, February 14, 20|9 or any other date that is
convenient to the court. l will be out of office overseas from February 20 - 25, 2019.

'lhank you Your Honor for your consideration.
Respectfully submitted.
/s/
Albert Y. Dayan

Attorney at Law

cc. AUSA Andrew Thomas
AUSA Andrew Adams

